ORDER

PER CURIAM.
Richard Lynch appeals the judgment of the circuit court in favor of The Director of Revenue, State of Missouri (“Director”) on his petition to review the revocation of his license. Lynch claims that the trial court improperly considered the police report because it was not offered or received into evidence. Lynch also claims that he was not allowed the requisite time to contact an attorney prior to his refusal, and therefore, the revocation should have been reversed.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).